Order severing alleged causes of action, also striking out the ninth paragraph of the complaint, and directing an amended complaint be served which shall designate the defendant Lea R. Sachs in her capacity as executrix and trustee, modified by denying so much of the motion as is embraced in items “ 2 ” and “ 3,” directing the severance into two actions, and as modified, order affirmed, without costs. Under the provisions of the Civil Practice Act (§§ 211, 212) it was proper to join the representatives of the deceased joint tort feasor with the surviving joint tort feasors, and a severance was not required. (See, also, Mende v. Mende, 218 App. Div. 791.) Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.